DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 4, 11, and 14 in the response filed 12/18/20 is acknowledged.
Claims 1-7, 9-17, 19, and 20 are pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicant argues on p. 7-10 that 1) Ferguson’s independent handle strap introduces an extra step in manufacture and places lifting forces on the sides of the knee at the joint; 2) the sections of Applicant’s upper strap is found in two independent sections and extend from the same side of the lower strap; 3) the sections of the upper strap in the instant application extend vertically, as opposed to horizontally as seen in Ferguson; 4) the upper strap of the instant application does not at any point surround the leg; 5) the lift point of Ferguson’s handle is at the knee joint due to the inability of the straps to function as handles, as opposed to the upper strap of the instant application, which stays loose when the leg is extended to act as a handle. However, in response to the above arguments, 1) the claims do not require a device that does not have an independent handle strap at the knee; 2) Ferguson discloses these features according to the interpretation below in the body of the rejection; 3) the claims do not specify the exact orientation that Applicant describes in this argument; 4) the claims do not require the upper strap to avoid surrounding the leg at any point, and in fact, claim 1 recites “the upper strap configured to wrap over an upper portion of the leg”; 5) the claims do not require the upper strap to stay loose in order to act as a handle. Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson, Jr. US 2015/0343251 A1.
Regarding claim 1, Ferguson, Jr. discloses a leg lifting strap 100 for a leg (figs. 3 and 13), comprising: a lower strap having at least one first fastener, the lower strap configured to wrap around the leg below a knee of the leg (please see annotated fig. A below for the designated lower strap; fig. 9 and [0060], calf strap 120, which is wrapped below the knee; fig. 8 and [0063], calf hook section 123 on the lower surface of the calf strap; [0148], the top surface of the calf strap is comprised of loop material for attachment to calf hook section 123; therefore, the first fastener is formed by the combination of calf hook section 123 and the loop material forming the upper surface of the calf strap); and an upper strap having two independent sections, namely a first section and a second section, each section beingcoupled to the lower strap at independent locations from one another and extending outward from a same side of the lower strap (annotated fig. A, the designated upper strap having a lefthand first section and independent as defined by thefreedictionary.com: “not depending or contingent upon something else”; [0052] and fig. 9, thigh strap 110, which would be the upper strap relative to the lower strap when worn; lastly, the first and sections extend outward from only one longitudinal side of the lower strap), each coupled location configured to be below the knee (fig. A, the locations being closer to the lower strap, past the opening in the collar 171, which can be better seen in fig. 2; [0074] and figs. 8 and 9, the circular collar receives the knee; therefore, the locations would be below the knee when the device is worn as disclosed), the sections are configured to have a second fastener (fig. 8 and [0055], hook section 113 on the bottom surface of the thigh strap; [0148], the top surface of the thigh strap is comprised of loop material for attachment to thigh hook section 113; therefore, the second fastener is formed by the combination of thigh hook section 113 and the loop material forming the upper surface of the thigh strap), the sections of the upper strap extending perpendicular from the lower strap and are spaced apart along a length of the lower strap (annotated fig. A, the sections shown extending downward along the arrows indicated as “perpendicular directions” relative to the left-to-right longitudinal length of the lower strap; these sections are also spaced apart along the length of the lower strap due to the opening in collar 170, shown in fig. 2), the upper strap configured to wrap over an upper portion of the leg opposite the knee from the lower strap, so as to avoid contact with the knee (figs. 8 and 9 and [0075], knee cap void 180 would allow the knee cap to protrude through the void such that the upper and lower straps avoid contact with it; please note Collins Dictionary defines knee as “the joint between the thigh and the lower part of the human leg” and further, “the front part of the leg at this joint”; therefore, since the knee cap is the front part of the leg at this joint, it is considered 

    PNG
    media_image1.png
    600
    642
    media_image1.png
    Greyscale

Regarding claim 2, Ferguson, Jr. discloses the lower strap being adjustable such that a diameter of the lower strap can be adjusted (fig. 8 and [0063], calf hook section 123 on the 
Regarding claim 3, Ferguson, Jr. discloses the upper strap being adjustable such that a height of the upper strap can change (fig. A, the height of the upper strap in the perpendicular direction can be adjusted, for example, by folding the lower edge to reduce the height).
Regarding claim 4, Ferguson, Jr. discloses the at least one first fastener being a hook and loop fastener (fig. 8 and [0063], calf hook section 123 on the lower surface of the calf strap; [0148], the top surface of the calf strap is comprised of loop material for attachment to calf hook section 123; therefore, the first fastener is formed by the combination of calf hook section 123 and the loop material forming the upper surface of the calf strap).
Regarding claim 5, Ferguson, Jr. discloses the second fastener being a hook and loop fastener (fig. 8 and [0055], hook section 113 on the bottom surface of the thigh strap; [0148], the top surface of the thigh strap is comprised of loop material for attachment to thigh hook section 113; therefore, the second fastener is formed by the combination of thigh hook section 113 and the loop material forming the upper surface of the thigh strap).
Regarding claim 9, Ferguson, Jr. discloses the sections of the upper strap overlapping each other (fig. 9, overlapping when attached via the second fastener as shown).
Regarding claim 11, Ferguson, Jr. discloses a method of maneuvering a leg ([0004] and figs. 12-15), comprising: obtaining the leg lifting strap 100 of claim 1 (please see rejection above for claim 1); securing the lower strap around the leg below the knee (fig. 9 and [0060], calf strap 120, which is wrapped below the knee); securing the upper strap above the knee along a single side of the leg and being opposite the knee from the lower strap (fig. 9 shows the upper and lower straps being wrapped over respective upper and lower portions of the leg, opposite from each other with the knee in between; the upper strap is wrapped only on the side of the leg that is above the calf), the upper strap extends upward along sides of the knee and over the leg (fig. 
Regarding claim 12, Ferguson, Jr. discloses the lower strap being adjustable such that a diameter of the lower strap can be adjusted (fig. 8 and [0063], calf hook section 123 on the lower surface of the calf strap; [0148], the top surface of the calf strap is comprised of loop material for attachment to calf hook section 123; therefore, the diameter of the lower strap can be adjusted via this hook and loop connection).
Regarding claim 13, Ferguson, Jr. discloses the upper strap being adjustable such that a height of the upper strap can change (fig. A, the height of the upper strap in the perpendicular direction can be adjusted, for example, by folding the lower edge to reduce the height).
Regarding claim 14, Ferguson, Jr. discloses the at least one first fastener being a hook and loop fastener (fig. 8 and [0063], calf hook section 123 on the lower surface of the calf strap; [0148], the top surface of the calf strap is comprised of loop material for attachment to calf hook section 123; therefore, the first fastener is formed by the combination of calf hook section 123 and the loop material forming the upper surface of the calf strap).
Regarding claim 15, Ferguson, Jr. discloses the second fastener being a hook and loop fastener (fig. 8 and [0055], hook section 113 on the bottom surface of the thigh strap; [0148], the top surface of the thigh strap is comprised of loop material for attachment to thigh hook section 
Regarding claim 19, Ferguson, Jr. discloses the sections of the upper strap overlapping each other (fig. 9, overlapping when attached via the second fastener as shown).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, Jr. US 2015/0343251 A1 in view of Detty US 5,865,777.
Regarding claim 6, Ferguson, Jr. discloses the claimed invention as discussed above.
Ferguson, Jr. is silent on the lower strap including padding to increase comfort along the lower strap against the leg.
However, Detty teaches a similar knee wrap for being strapped above and below the knee (fig. 1) comprising a lower strap including padding to increase comfort along the lower strap against the leg (please see annotated fig. B below, which identifies upper and lower straps that are analogous to Ferguson, Jr.’s upper and lower straps; col. 3, lines 5-23, where the wrap is made from a sheet of cushioning neoprene (the claimed “padding”) covered by fabric, which is capable of increasing comfort).


    PNG
    media_image2.png
    771
    736
    media_image2.png
    Greyscale

Regarding claim 7, Ferguson, Jr. discloses the claimed invention as discussed above.
Ferguson, Jr. is silent on the upper strap including padding.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the upper strap of Ferguson, Jr. to include padding, as taught by Detty, “to provide cushioning, support and thermal retention” (col. 3, lines 21-23).
Regarding claim 10, Ferguson, Jr. discloses the claimed invention as discussed above.
Ferguson, Jr. is silent on the lower strap including one or more loop handles.
However, Detty teaches a similar knee wrap for being strapped above and below the knee (fig. 1) comprising a lower strap including one or more loop handles 34/72 (annotated fig. B, which identifies upper and lower straps that are analogous to Ferguson, Jr.’s upper and lower straps; fig. 1 and col. 7, lines 11-25, buckle 72 allows for an adjustment strap 34 to be threaded/looped therethrough and fixed, for applying a desired amount of tension; this strap/buckle assembly can be used as a handle if one were to insert their fingers between the strap and the main tubular sleeve, and the handle is formed by looping the strap 34 through the buckle; therefore, the strap/buckle assembly can be considered a loop handle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lower strap of Ferguson, Jr. with one or more loop handles, as taught by Detty, because this addition can provide another gripping location for a user to use as a handle when maneuvering the wrap around the leg; furthermore, the user can apply a “desired amount of tension” (col. 7, lines 16-17) via this strap and buckle to further tighten and secure the device around the leg.
Regarding claim 16, Ferguson, Jr. discloses the claimed invention as discussed above.

However, Detty teaches a similar knee wrap for being strapped above and below the knee (fig. 1) comprising a lower strap including padding to increase comfort along the lower strap against the leg (annotated fig. B, which identifies upper and lower straps that are analogous to Ferguson, Jr.’s upper and lower straps; col. 3, lines 5-23, where the wrap is made from a sheet of cushioning neoprene (the claimed “padding”) covered by fabric, which is capable of increasing comfort).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lower strap of Ferguson, Jr. to include padding to increase comfort along the lower strap against the leg, as taught by Detty, “to provide cushioning, support and thermal retention” (col. 3, lines 21-23).
Regarding claim 17, Ferguson, Jr. discloses the claimed invention as discussed above.
Ferguson, Jr. is silent on the upper strap including padding.
However, Detty teaches a similar knee wrap for being strapped above and below the knee (fig. 1) comprising an upper strap including padding (annotated fig. B, which identifies upper and lower straps that are analogous to Ferguson, Jr.’s upper and lower straps; col. 3, lines 5-23, where the wrap is made from a sheet of cushioning neoprene (the claimed “padding”) covered by fabric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the upper strap of Ferguson, Jr. to include padding, as taught by Detty, “to provide cushioning, support and thermal retention” (col. 3, lines 21-23).
Regarding claim 20, Ferguson, Jr. discloses the claimed invention as discussed above.
Ferguson, Jr. is silent on the lower strap including one or more loop handles.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lower strap of Ferguson, Jr. with one or more loop handles, as taught by Detty, because this addition can provide another gripping location for a user to use as a handle when maneuvering the wrap around the leg; furthermore, the user can apply a “desired amount of tension” (col. 7, lines 16-17) via this strap and buckle to further tighten and secure the device around the leg.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Spears US 2,179,903; Lebold US 3,888,244; Yashima US 4,748,975.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786   

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786